John Parmiter plaint. agt Samuel Severans Deft in an action of debt of twenty pounds due by bill bearing date the. 24th October. 1676. under the hand and Seale of said Severans to bee paid in currt mony of New-England or merchantable boards at thirty five Shillings per thousand with all other due damages &c. . . . The Jury . . . found for the plaint, one quarter part of the Sloop increase being Forfiture of the bill & costs of Court Eighteen Shillings two pence.
Execution issued. 11th July. 1678.